In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1056V
                                         UNPUBLISHED


    JAMIE BURDICK,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: January 16, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.

Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

       On July 18, 2018, Jamie Burdick filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury which meets
the Table definition for shoulder injury related to vaccine administration (“SIRVA”) and
was caused in fact by the influenza vaccination she received on September 23, 2016.
Petition at 1, ¶¶ 2, 14; Stipulation, filed Jan. 16, 2020 at ¶¶ 1-2, 4. Petitioner further
alleges that she received the influenza vaccination in the United States, that she
suffered the residual effects of her injuries for more than six months, and that neither
she nor any other party has filed a civil action or received compensation for her injuries,
alleged to be vaccine caused. Petition at ¶¶ 2, 14-16; Stipulation at ¶¶ 3-5.
“Respondent denies that petitioner sustained a SIRVA Table Injury; denies that the


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
vaccine caused petitioner’s alleged shoulder injuries, or any other injury; and denies
that her current condition is a sequelae of a vaccine-related injury.” Stipulation at ¶ 6.

       Nevertheless, on January 16, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $115,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

 JAMIE BURDICK,                                )
                                               )
                Petitioner,                    )
                                               )       No. 18-1056V
        v.                                     )       Chief Special Master
                                               )       Brian H. Corcoran
 SECRETARY OF HEALTH AND                       )       ECF
 HUMAN SERVICES,                               )
                                               )
                Respondent.                    )


                                            STIPULATION

        The parties hereby stipulate to the following matters:

        1. Jamie Burdick, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of the

influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"),

42 C.F.R. § 100.3(a). _

       2. Pctit!oner received a flu vaccination on or about September 23, 2016.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she sustained a SIRVA within the time period sel forth in the

Table, or in the alternative, that her shoulder injury was caused by the vaccine. She further

alleges that she experienced the residual effects of this condition for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.
            6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

 vaccine caused petitioner's alleged shoulder injuries, or any other injury; and denies that her

 current condition is a sequelae of a vaccine-related injury.

            7. Maintaining their above-stated positions, the parties nevertheless now agree that the

 issues between them shall be settled and that a decision should be entered awarding the

 compensation described in paragraph 8 of this Stipulation.

            8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the tenns of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

         A lump sum of$115,000.00 in the form of a check payable to petitioner, Jamie
        Burdick. This amount represents compensation for all damages that would be
        available under 42 U.S .C. § 300aa- 15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S .C. § 300aa-2 l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.




                                                    2
         11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded

 pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-

 15(i), subject to the availability of sufficient statutory funds.

         12. The parties and their attorneys further agree and stipulate that, except for any award

 for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

 pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

 strict construction of 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

 § 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors and/or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 ct seq., on account of, or in any way growing out

of, any and all known or unknO\:Vll, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on or

about September 23, 2016, as alleged by petitioner in a petition for vaccine compensation filed

on or about July 18, 2018 in the United States Court of Federal Claims as petition No. 18-1056.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                   3
             15. If the special master fails to issue a decision in complete conformity with the terms

    of this Stipulation or if the Court of Federal Claims fails to _e nter judgment in conformity with a

    decision that is in complete confonnity with the terms of this Stipulation, then the parties'

    settlement and this Stipulation shall be voidable at the sole discretion of either party.

            I 6. This Stipulation expresses a full and complete negotiated settlement of liability and

    damages claimed under the National Childhood Vaccine Injury Act of 1986, except as otherwise

    noted in paragraph 9 above. There is absolutely no agreement on the part of the parties hereto to

    make any payment or to do any act or thing other than is herein expressly stated and clearly

    agreed to. The parties further agree and understand that the award described in this Stipulation

    may reflect a compromise of the parties' respective positions as to liability and/or amount of

    damages, and further, that a change in the nature of the injury or condition or in the items of

    compensation sought, is not grounds to modify or revise this agreement.

            17. This Stipulation shall not be construed as an admission by the United States or the

    Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged SIRVA,

    or any other injury or her current condition.

           18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                         END OF STIPULATION

I
I
I
I
I
I
I
I
I
I



                                                     4
JAN.13. 2020 3:15PM         CRANBERRY SUMMIT                               NO. 658    P.   6




        Respectfully su1,mitted,

        PETITIONER:


     ~'~
      n&;icK
       ATTORNEY OF RECORD FOR                      AUTHORIZED REPRESENTATIVE
       PETITIONER:                                 OF THE ATTORNEY GENERAL:


      ~~
       MANCUSO
       SHEALENE
                                                     ~         /V-P ' [ - ' - - - -


       Muller Brazil LLP                                 _   · ector
       715 Twining Road, Suite 208                 Torts Branch
       Dresher, Pennsylvania 19025                 Civil Division
       Tel: (21S) 885-1655                         U.S. Department of Justice
                                                   P.O.Box 146
                                                   Benjamin Franklin Station
                                                   Washington, DC 20044-0146


       AUTHORIZED REPRESENTA_TIVE                  ATTORNEY OF RECORD FOR
       OF THE SECRETARY OF HEALTH                  RESPONDENT:
       AND HUMAN SERVICES:



       TAMARA OVERBY
       Acting Director, Division of Injury
       Compensation Programs
                                                   ~14
                                                   Senior Trial .Counsel
                                                   Torts Branch
       Healthcare Systems Bureau                   Civil Division
       U.S. Department of Health                   U.S. Department of Justice
       and Human Services                          P.O. Box 146
       5600 Fishers Lane                           Benjamin Franklin st,tion
      Parklawn Building, Mail Stop 08N146B         Washington, DC 20044~0146
      Rockville, MD 20857                          Tel: (202) 616-4133




                                               s